Citation Nr: 0835208	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  02-10 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from November 1957 to 
November 1960.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, that denied service connection 
for lung infections, pneumonia, and bronchitis in January 
2002 and major depressive disorder with anxiety in June 2004.

The issue of service connection for a lung condition was 
previously before the Board in February 2004 and March 2008.  
The issue of service connection for major depressive disorder 
with anxiety was previously before the Board in March 2008.  
Both issues were remanded for further development and have 
since been returned to the Board.  They are now ready for 
appellate review. 

The claim for service connection for a psychiatric disability 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran's service records are negative for any 
complaints of or treatment for a COPD or any chronic lung 
disability.

2.  The veteran was first diagnosed with COPD and acute 
bronchitis in April 1995, thirty five years after his 
separation from service.

3.  The competent medical evidence shows that the veteran's 
current lung disability is not related to his active service 
or any incident therein.  



CONCLUSIONS OF LAW

A lung disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2002 and January 
2004; a rating decision in June 2004; a statement of the case 
in May 2002; and supplemental statements of the case in April 
2004 and September 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the December 2007 
supplemental statement of the case.  

With regard to the claim for service connection for major 
depressive disorder with anxiety, the RO sent correspondence 
in January 2004; a rating decision in June 2004; and a 
statement of the case in October 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the 
December 2007 supplemental statement of the case.  

All relevant, identified, and available evidence has been 
obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant, available evidence.  
VA has obtained medical examinations in relation to both 
claims.  Thus, the Board finds that VA has also satisfied the 
duty to assist provisions of the law.  
Service Connection

The veteran claims that he has a current lung disorder that 
was caused by tonsillitis, pneumonia, and respiratory 
infections he experienced in service.  He also asserts that 
he has major depression with anxiety that was caused by a 
traumatic event he experienced while on active duty.  
 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  However, the claimed lung disorders are not 
chronic diseases with a presumptive period.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).   Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. 3.159(a).  Lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The record before the Board contains 
service medical records and post-service medical records, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet.App.143 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).  

Lung Condition

In order to prevail on the issue of service connection for a 
lung disability, the evidence must show: (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  Here, 
the veteran fails under the third prong of the aforementioned 
test.  

The record establishes that the veteran has a current lung 
disability.  Private treatments records show that he was 
diagnosed with COPD and acute bronchitis in April 1995, 35 
years after his separation from active duty.  The record also 
demonstrates that the veteran had several respiratory 
conditions while on active duty.  Service medical records 
show that he was treated for acute tonsillitis in August 
1958, and colds in August of 1959 and October 1960.  In 
addition, frequent colds and soaking night sweats associated 
with respiratory infections are noted on his November 1960 
separation examination.  However, the record does not contain 
competent medical evidence establishing a link between the 
veteran's current lung disease and the respiratory infections 
or any lung complaints noted in service. 

In February 2004, a VA examiner was asked to express an 
opinion about the origin of the veteran's COPD.  After 
reviewing the claims file, the examiner opined that it was 
not likely that the veteran's COPD was caused by the 
tonsillitis or colds noted in service.  He concluded that the 
conditions were not linked because tonsillitis and colds are 
upper respiratory infections that are acute and transitory, 
while COPD is a lower airway disease.  The examiner further 
concluded that the veteran's COPD was more likely related to 
the veteran's history of chronic smoking.  The examiner 
supported the opinion by noting records from January 2000 
that showed that the veteran had a 46-year history of smoking 
two and a half packs of cigarettes a day, in addition to 
smoking a pipe and chewing tobacco.  The record does not 
contain any opposing medical opinions. 

The Board acknowledges the veteran's testimony that he was 
hospitalized for a week in April 1958 with pneumonia.  
However, despite numerous attempts, VA has been unable to 
retrieve any medical records to support his contentions.  
Moreover, the veteran has not submitted any competent or 
medical or evidence indicating a link between pneumonia and 
his current conditions.  Therefore, the Board finds that 
testimony has not been corroborated by objective evidentiary 
sources and has less probative value.
 
The Board also acknowledges the assertions made by the 
veteran and several members of his family members regarding 
the cause of his lung disease.  However, as laypersons 
without the appropriate medical training and expertise, they 
are simply not competent to render a probative opinion on a 
medical matter.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about his 
current symptoms and what he experienced.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Additionally, the veteran's statements 
may be competent to support a claim for service connection 
where the events or the presence of disability, or symptoms 
of a disability are subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  However, the proper 
diagnosis of the veteran's lung condition and providing a 
relationship to service are medical issues beyond the 
expertise of a layperson.  Thus, the Board finds that the lay 
assertions of the veteran and his family members are not 
competent or sufficient to support the claim for service 
connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a lung disability and that claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a lung disability is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2006).

The Board finds that a VA examination would be useful in this 
case with responses to specific questions regarding the 
veteran's claimed psychiatric disorder, to include whether a 
diagnosis of post-traumatic stress disorder is warranted.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
examination with an examiner who has not 
previously examined him to determine the 
proper diagnosis and etiology of the 
claimed psychiatric disorder.  The claims 
folder should be reviewed by the examiner 
and that review should be noted in the 
examination report.  Specifically the 
examiner should provide the following 
information:

a)  Diagnose all current psychiatric 
disabilities present.

b)  State whether a diagnosis of 
post-traumatic stress disorder is 
warranted pursuant to DSM-IV and 
state whether or not each criterion 
is met for that diagnosis.

c)  Is there clear and unmistakable 
evidence that a psychiatric disorder 
preexisted service?  If the answer 
is in the affirmative, please 
explain what evidence of record 
leads to that conclusion.

d)  If there is clear and 
unmistakable evidence that a 
psychiatric disorder preexisted 
service, did that psychiatric 
disorder undergo a permanent 
increase in severity beyond the 
natural progress of the condition 
during the veteran's service?

e)  Is it as likely as not (50 
percent or greater probability) that 
any current psychiatric disorder was 
incurred during the veteran's 
service.

f)  If a diagnosis of post-traumatic 
stress disorder is appropriate, 
please state what inservice 
stressor, which has been verified by 
objective corroborating evidence, is 
the precursor for that disorder.

2.  Then, readjudicate the claim for 
service connection for a psychiatric 
disorder.  If the decision remains 
adverse to the veteran, issue a 
supplemental statement of the case and 
allow the applicable time for response.  
Then, return the case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


